Spencer, J.,
dissenting.
I respectfully dissent from the majority opinion because it ignores the real issue presented to this court. The only issue on which the trial court made a specific finding was the fact that appellant had been convicted of a felony and his civil rights had not been restored so he was ineligible to hold public office. This was the issue extensively briefed and argued in this court. It is not referred to< in any way by the majority opinion.
I am authorized to say that Carter, J., joins in this dissent.